         Case 1:21-mj-00158-ZMF Document 1-1 Filed 01/22/21 Page 1 of 5




                                   STATEMENT OF FACTS

        On January 6, 2021, your affiant, Peter Schrammel was on duty and performing my official
duties as a Task Force Officer. Specifically, I am assigned to the FBI New York Joint Terrorism
Task Force (JTTF), tasked with investigating criminal activity in and around the Capitol grounds.
As a Task Force Officer, I am authorized by law or by a Government agency to engage in or
supervise the prevention, detention, investigation, or prosecution of a violation of Federal criminal
laws. The following facts come from my personal observations, my training and experience, and
information obtained from other agents, witnesses, and agencies. This affidavit is intended to show
merely that there is sufficient probable cause for the charges below. It does not set forth all of my
knowledge, or the knowledge of others, about this matter.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification are allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.
         Case 1:21-mj-00158-ZMF Document 1-1 Filed 01/22/21 Page 2 of 5




        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

      Based upon my participation in the investigation, I submit that there is probable cause to
believe that CHRISTOPHER W. ORTIZ, hereinafter ORTIZ, was among the individuals who
invaded the U.S. Capitol building during the events summarized above.

      In the days following the riot, the FBI received tips through the FBI Tip Line and elsewhere
from multiple individuals alleging that ORTIZ posted content to his Instagram story indicating
that he entered the U.S. Capitol along with other rioters on January 6, 2021.

      For example, on or about January 7, 2021, an individual (Witness-1) contacted the FBI via
online portal and informed law enforcement that he/she had video of ORTIZ at the U.S. Capitol
during the riots on January 6, 2021. Witness-1 provided their contact information. During a
subsequent phone call, Witness-1 stated in sum and substance that: (1) he/she has known ORTIZ
for approximately five years; (2) they previously worked together for 2 years; and (3) they were
“friends” on Instagram and followed each other’s posts.

      Witness-1 also provided to the FBI the Instagram handle associated with ORTIZ,
@chrispy0ats. Witness-1 stated in sum and substance and in part that he/she knows ORTIZ’s
Instagram because they have followed each other as “friends” and that the Instagram profile picture
associated with chrispy0ats is a picture of ORTIZ. The photo in Figure One is that of ORTIZ’s
Instagram profile picture.




                                            Figure One

       Law enforcement subsequently searched the New York State Department of Motor
Vehicles (DMV) and located information for a CHRISTOPHER W. ORTIZ. DHS searched and
located information for a CHRISTOPHER W. ORTIZ to include a passport photo. Based on an
         Case 1:21-mj-00158-ZMF Document 1-1 Filed 01/22/21 Page 3 of 5




examination of ORTIZ’s driver’s license photo, and a U.S. passport photo, I believe that the
individual depicted in the above Instagram profile photograph of pictured person leaning on arms
with water and trees in the background is ORTIZ.

      Witness-1 additionally emailed to the FBI screen recorded video of what Witness-1
represented to be, and appears to be, video that Witness-1 took of ORTIZ’s Instagram story,
@chrispy0ats, establishing ORTIZ outside of, entering, and inside of the U.S. Capitol on January
6, 2021. For example, Figure Two is a screenshot from that video, and clearly shows that the
person who recorded the video is inside the U.S. Capitol along with a crowd of other persons.




                                             Figure Two

Moreover, when the crowd of rioters enters the building, the video includes a male voice yelling,
“Onward, Onward!” Witness-1 identified the audible voice as belonging to ORTIZ.
         Case 1:21-mj-00158-ZMF Document 1-1 Filed 01/22/21 Page 4 of 5




       Additional members of the public reached out to the FBI Tip Line with information and
screen recorded video pertaining to ORTIZ’s Instagram story, utilizing Instagram handle
@chrispy0ats, at the U.S. Capitol.

        On January 19, 2021, the FBI contacted an individual who provided his/her first and
last names, and contact information (“Witness-2”). Witness-2 said he/she has known ORTIZ since
high school. Witness-2 provided a screen recorded video of ORTIZ’s Instagram story at the U.S.
Capitol utilizing the Instagram handle @chrispy0ats. Witness-2 played the video for interviewing
agents. During the video a male was seen scaling the U.S. Capitol building and a male voice was
heard screaming "Yeah!" At another point the camera shows a large crowd at the U.S. Capitol
door; the same male voice yelled "Yeah! We're at the door!" At yet another point the same male
voice was heard yelling, "Onward, Onward!" while entering the U.S. Capitol building. The male
voice was recognized, and confirmed, by Witness-2, to be the voice of ORTIZ.

        Witness-2 engaged in an Instagram direct message (DM) exchange with ORTIZ. Witness-
2 provided the Instagram direct message conversation. Witness-2 asked ORTIZ what he was doing
there. ORTIZ replied, “participating in government.” ORTIZ also responded, “Lol they can come
and get me; I didn’t break or vandalize or steal; I walked through and out.” ORTIZ added, “I’d
storm the Capitol for you any day.” Figures Three and Four include photographs of the DM
exchange that ORTIZ engaged in with Witness-2.




              Figure Three                                    Figure Four
         Case 1:21-mj-00158-ZMF Document 1-1 Filed 01/22/21 Page 5 of 5




      Finally, on January 21, 2021, the government received subscriber information for the
Instagram account “chrispy0ats,” which indicated that the account is registered to “Chris Ortiz.”

      Based on the foregoing, your affiant submits that there is probable cause to believe that
CHRISTOPHER W. ORTIZ violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to
(1) knowingly enter or remain in any restricted building or grounds without lawful authority to do
so; and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
disrupts the orderly conduct of Government business or official functions. For purposes of Section
1752 of Title 18, a “restricted building” includes a posted, cordoned off, or otherwise restricted
area of a building or grounds where the President or other person protected by the Secret Service,
including the Vice President, is or will be temporarily visiting; or any building or grounds so
restricted in conjunction with an event designated as a special event of national significance.

        Your affiant submits there is also probable cause to believe that ORTIZ violated 40 U.S.C.
§ 5104(e)(2)(D) & (G), which makes it a crime to willfully and knowingly (D) utter loud,
threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place in the
Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly
conduct of a session of Congress or either House of Congress, or the orderly conduct in that
building of a hearing before, or any deliberations of, a committee of Congress or either House of
Congress; (G) parade, demonstrate, or picket in any of the Capitol Buildings.



                                              _________________________________
                                              PETER SCHRAMMEL
                                              TASK FORCE OFFICER
                                              FEDERAL BUREAU OF INVESTIGATION

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 22nd day of January 2021.
                                                                     2021.01.22
                                                                     17:53:58 -05'00'
                                              ___________________________________
                                              ZIA M. FARUQUI
                                              U.S. MAGISTRATE JUDGE
